Opinion oe ti-ib Court by
Ji/dge Robertson :
As lapse of time cannot operate as a statutory bar to the action on the note, it’s only legal effect is presumptive evidence of payment as pleaded. But the record repels all presumption of payment in the mode specified in the answer; and therefore a payment not pleaded cannot be presumed.
And moreover the proof of the appellant’s insolvency is sufficient to repel any presumption of payment in any mode.
Wherefore the judgment for the amount of the note and accruing interest is affirmed.